Citation Nr: 0530818	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  04-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served honorably on active duty from June 1943 to 
February 1946.  Service records show that his military 
occupational specialty was that of an automotive wheeled 
vehicle mechanic.  He had no overseas service and did not 
engage in combat against the enemy, nor is it contended 
otherwise.  Information contained in the claims file show 
that he was employed as a mechanic and, for many years, as a 
firefighter.

This appeal is from a decision of July 2003, whereby the VA 
Boston Regional Office (RO) denied the veteran's entitlement 
to the benefit at issue.  The veteran testified in support of 
his claim at a hearing in May 2005 at the RO before the 
undersigned Veterans Law Judge.  At that hearing it was 
reiterated that the sole issue for consideration on appeal is 
that of service connection for tinnitus.  Transcript at 2.


FINDINGS OF FACT

It is not shown that tinnitus was present in service or for 
years thereafter or is otherwise of service origin.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he incurred chronic tinnitus as the 
result of exposure to loud noises in service.  He has 
testified that he experienced the onset of tinnitus when he 
was in proximity to a dynamite explosion during service and 
has experienced tinnitus continuously since that time.  He 
also reports that he was frequently exposed to the loud noise 
of automotive and tank engines as a mechanic during service.  
He observes that he is service connected for defective 
hearing and a disability of the ears and suggests that his 
tinnitus may have a common origin with these disabilities.

The veteran's representative, at the recent hearing, asserts 
on behalf of the veteran that it is unclear whether the 
examiner at a 2003 VA examination for compensation purposes 
had access to the veteran's claims file or understood the 
facts of this case.

Compliance with the VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) sets out 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, in a letter of September 2003, the RO 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  It also advised him what evidence 
was then of record.  The appellant was also asked to submit 
all relevant evidence and/or information in his possession to 
the AOJ.  

The September 2003 was sent after the July 2003 rating 
decision that denied entitlement to service connection for 
tinnitus.  (A VCAA notice letter was sent by the RO in May 
2003, but covered entitlement to an increased rating, which 
is a matter that is not on appeal.)   Although the timing of 
the VCAA notice technically is not in conformance Pelegrini, 
as it was provided after the initial adjudication, this 
defect is harmless error and did not prejudice the veteran in 
pursuing his claim.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The VCAA is intended to afford the veteran a 
meaningful opportunity to participate effectively in the 
processing of his claim.  In this case, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, in effect curing the timing defect.  His claim was 
readjudicated by means of the Statement of the Case of March 
2004, after he had received proper VCAA notice.  Indeed, the 
veteran presented testimony and argument in support of his 
claim at the May 2005 hearing before the undersigned.  He has 
been represented throughout the proceedings by an accredited 
veterans service organization.  Hence, it is concluded that 
the substantive purpose of the notice requirement is 
satisfied and the veteran was afforded a meaningful and 
informed opportunity to participate effectively in the 
processing of his claim.  

Finally, the RO has obtained the veteran's service medical 
records and provided him with the appropriate VA examination 
for compensation purposes.  The RO made reasonable and 
required efforts to obtain relevant records adequately 
identified by the appellant; in fact, it appears that all 
evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and it is not 
prejudicial to the appellant for the Board to proceed to 
decide this appeal on the merits.  See, Mayfield, supra; 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury was incurred in service is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after military service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran's service medical records show that he was seen 
and treated on several occasions in 1944 and 1945 for otitis 
externa of both ears.  No complaints of tinnitus or other 
information regarding tinnitus were noted.

When examined by VA in December 1946, the veteran's 
complaints included pain in and discharge from the ears.  No 
complaint of tinnitus was reported.  The pertinent diagnosis 
was eczema of both auditory canals (fungus), middle ear 
suppuration, active chronic; and combined (mixed) deafness.

By a rating decision in February 1947, service connection was 
established for disease of the auditory canal and for mixed 
deafness, effective from service discharge.

VA again examined the veteran for compensation purposes in 
November 1948.  The pertinent diagnosis was infection of the 
external auditory canals of both ears, mild.  No complaint or 
other information regarding tinnitus was recorded.

The veteran underwent a period of VA hospitalization in 
October 1955 for an unrelated medical problem.  No complaint 
or other information regarding tinnitus was recorded.  The 
diagnoses included chronic "otitis media; untreated; 
unchanged."

The report of a VA medical examination and a private medical 
statement, both dated in March 1957, refer to unrelated 
disorders and contain no information regarding tinnitus.  

VA medical and audiometric examinations were performed in 
March 1959.  The veteran complained of an infection of the 
auditory canals.  No complaint or other information regarding 
tinnitus was noted.  The pertinent diagnoses were chronic 
otitis externa, both ears; and normal hearing of both ears.  

The veteran's claim for an increased disability rating was 
received in July 2002.  In the rating decision of July 2003, 
from which this appeal is taken, the RO indicated that the 
claim for service connection for tinnitus was not 
"specifically claimed" but was "inferred from the medical 
evidence."

On July 10, 2003, the veteran underwent a VA audiology 
examination for compensation purposes.  The examiner noted 
that the veteran's claims file had been reviewed and that a 
hearing evaluation in March 1959 showed hearing within normal 
limits bilaterally.  It was reported that the veteran denied 
any military or occupational noise exposure.  It also was 
noted that the veteran denied that he had tinnitus on June 
19, 2003, but now reported that he experiences daily 
bilateral tinnitus 'with an unknown onset date."  The 
examiner opined that "[t]innitus and hearing loss are 
consistent with the normal aging process."  Following 
audiometric testing, the diagnosis was of a sensorineural 
hearing loss of both ears.  

On July 19, 2003, the veteran was seen for a VA audiology 
reassessment. His complaints were of hearing problems, ear 
fungus and unrelated difficulties.  It was again noted that 
he had no history of noise exposure or tinnitus.  Otoscopic 
examination was performed and it was indicated that 
audiometric testing results were difficult to obtain, that 
responses were inconsistent and slow, and the veteran was 
having difficulty with the process.  The examiner stated that 
there was not enough time to complete the examination.

The evidence militating against a grant of service connection 
for tinnitus is considerable.  The service medical records 
contain no indication of the presence of tinnitus.  Clearly, 
the veteran has had chronic otitis continuously since service 
and defective hearing of a conductive or mixed type was noted 
shortly after service. Service connection has been 
continuously in effect for these disabilities ever since 
service discharge and the veteran underwent a series of 
examinations for compensation purposes involving the ears and 
hearing, as well as a period of hospitalization, during the 
period from 1947 to 1959.  These medical records are negative 
for any indication of tinnitus, other the veteran's other ear 
and hearing complaints are noted.  The first documentation of 
a complaint of tinnitus was contained in the report of his 
first VA audiology examination in July 2003; however, it was 
reported at that time that he had denied experiencing 
tinnitus the previous month.  The VA audiology reexamination 
report later in July 2003 notes that there was no history of 
tinnitus or noise exposure.  Finally, the audiologist who 
performed the first examination in July 2003 opined that the 
veteran's tinnitus was attributable to the aging process.  

The evidence supporting the claim is sparse.  It consists of 
the veteran's recent statements and testimony that he has 
experienced tinnitus since service and his opinion that 
tinnitus may have resulted from the same cause as his service 
connected ear and hearing disabilities.

While the veteran maintains that he has had tinnitus since 
service, the available medical records, including those from 
service to 2003, do not support this.  The evidence as a 
whole does not provide a credible basis to establish 
continuity of symptomatology of tinnitus since service.  38 
C.F.R. § 3.303(b); Mense v. Derwinski, 1 Vet. App. 354 
(1991).  In fact, these records clearly establish the absence 
of continuity of symptomatology.  Such a lapse of time is a 
proper factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  It is concluded that, if the veteran had 
been experiencing tinnitus during this time, it is more 
likely than not that this would have been reported at a time 
earlier than in conjunction with a recent claim for 
compensation benefits.

While the veteran may sincerely believe that his current 
tinnitus is related to the same pathology that caused his 
service connected ear and hearing problems, he is a layman 
and therefore not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").   The only 
expert medical opinion of record, that of the VA audiologist 
in July 2003, is that tinnitus is the result of the aging 
process, which is against an etiological association with any 
event in service.

Finally, in regard to the contentions regarding the adequacy 
of the 2003 VA audiology examination, the report of the first 
VA audiology examination in July 2003 specifically notes that 
the examiner reviewed the veteran's claims file and this is 
supported by the examiner's accurate reference to a 1959 VA 
examination.  The first July 2003 examination included 
audiometric testing, which apparently was conducted without 
difficulty.  The examiner's conclusion that the veteran's 
tinnitus was the result of the aging process appears to have 
been founded on both current results and a review of the 
entire record.  Accordingly, the opinion is afforded great 
probative value.  

The later VA audiometric evaluation in July 2003 was not 
completed and there is no indication that the examiner 
reviewed the file; however, the examination report does not 
contain any opinion regarding the etiology of the veteran's 
tinnitus and is not afforded any probative value in this 
regard.  Rather reliance is placed on the opinion rendered in 
conjunction with the entirely adequate examination performed 
earlier in July 2003, as well as on the negative inference 
drawn from absence of documentation of tinnitus during 
service or for many decades thereafter. 

Hence, the preponderance of the evidence is against the claim 
and must be denied.

ORDER

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


